In an action to foreclose a mortgage, the defendant Lorna E. King appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), entered July 13, 1990, which denied her motion to stay the foreclosure sale and to dismiss the complaint insofar as it is asserted against her.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the appellant’s purported defense of usury based upon a provision in the mortgage increasing the interest to a higher rate upon a default in payment is meritless (see, Klapper v Integrated Agric. Mgt. Co., 149 AD2d 765; Bloom v Trepmal Constr. Corp., 29 AD2d 951, affd 23 NY2d 730). Furthermore, the appellant is in violation of a stipulation entered into in open court, dated January 25, 1990, whereby she agreed to pay the sum of $120,000 to the plaintiff. At that time, the appellant also withdrew all affirmative defenses.
Accordingly, the Supreme Court properly denied the appellant’s motion to stay the foreclosure sale and to dismiss the complaint as asserted against her. Thompson, J. P., Miller, Copertino and Pizzuto, JJ., concur.